Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  December 20, 2017                                                                                   Stephen J. Markman,
                                                                                                                Chief Justice

  156149                                                                                                   Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  LEVERT LYONS,                                                                                           Kurtis T. Wilder
           Plaintiff-Appellee,                                                                      Elizabeth T. Clement,
                                                                                                                     Justices

  v                                                                SC: 156149
                                                                   COA: 329597
                                                                   Wayne CC: 15-001381-NM
  SCOTT C. KINSEL, JEFFREY D. HUNT, MOORE
  LANDREY, LLP, ETHAN L. SHAW, JOHN P.
  COWART, SHAW COWART, LLP, J. THOMAS
  RHODES, III, FILEMON B. VELA, JR., RHODES
  & VELA, GORDON T. CAREY, JR., and GORDON
  T. CAREY, JR., PC,
             Defendants,
  and
  TARA J. WILLIAMS and LAW OFFICES OF
  JAMES SCOTT FARRIN,
             Defendants-Appellants.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 25, 2017
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          December 20, 2017
           t1213
                                                                              Clerk